In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00219-CR


                         VALENTINE CASARES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2015-405,167, Honorable Jim Bob Darnell, Presiding

                                   October 2, 2015

                           MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Valentine Casares, appealed a judgment convicting him of two counts

of aggravated sexual assault of a child, indecency with a child by contact, and

indecency with a child by exposure. Appellant was sentenced to confinement in the

Institutional Division of the Texas Department of Criminal Justice for a period of 50

years for each aggravated sexual assault conviction, and 20 years for each indecency

with a child conviction. Each of the sentences will run concurrently. Appellant’s counsel

filed appellant’s Motion to Dismiss Appeal on September 21, 2015.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                 Mackey K. Hancock
                                                    Justice


Do not publish.




                                             2